Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	Claims 1-20 are pending.  Claims 1 and 18 are independent.
Response to Applicant’s Arguments
2.	Applicant's arguments filed March 7, 2022 with respect to claim 18 have been fully considered but they are not persuasive because Ichikawa et al. (US 2007/0091465 A1) applied in the rejection still meets the amended claim limitation, interpreting the reflective surface (532m) of Ichikawa et al. (instead of collimator lens 530) to meet the claimed first member.  Rejection follows.

Rejection under 35 U.S.C. 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichikawa et al. (US 2007/0091465 A1).
	Regarding claim 18, Ichikawa et al. discloses reading device (10 in image forming device 1, Fig. 2, para 0041) (also see full-rate carriage 510 and 510a in Figs. 11 and 12, which refer to 110 in Fig. 2) comprising:  
a first member (reflective surface 532m of movable reflector 532) that causes light to be incident on a document (O) at a reading position (see Fig. 12 showing a color reading mode, in which light reflected by the document O is diffused reflected light) (see para 0084, and para 0085 regarding mirror 533 for receiving diffused reflected light from document O, Fig. 12);
a second member (mirror 534) that reflects or receives light that is specularly reflected by the document at the reading position (see para 0085, Fig. 11 showing mirror 534 reflecting specularly reflected light from document O); and
	a support unit (510; 510a, in Figs. 11 and 12) that fixes a relative position and a relative orientation between the first member (reflective surface 532m) and the second member (mirror 534) (it is inherent that the full-rate carriage as a support unit fixes a relative position and a relative orientation between mirror 534 and the reflective surface 532m of reflector 532).

Allowable Subject Matter
5.	Claims 1-17 and 19-20 are allowed.

6.	The following is an examiner’s statement of reasons for allowance: 
	Claim 1 requires that the “second reflecting surface” be a surface that reflects the light reflected by the first reflecting unit and specularly reflected by the document.  In Ichikawa et al. (US 2007/0091465 A1), the mirror (533) does not reflect light reflected by mirror (534) (first reflect unit), and thus, mirror (533) does not meet the claimed “second reflecting surface”, and Ichikawa et al. does not teach the claim as a whole.
	Claims 2-17 and 19-20 depend on claim 1, directly or indirectly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Pertinent Prior Art
8.	The prior art or art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Ichikawa et al. (US 2007/0177233 A1), Figs. 2 and 1, full-rate carriage 13 (Fig. 2), mirrors 133 and 134 reflect specular light reflected by document P, and the reflected specular light (Lsr) by mirror 134 is imaged on image sensor 16 (Fig. 1).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674